PITTMAN, Judge,
concurring specially.
I concur in the main opinion, but I write specially to emphasize that in the majority of civil cases decided by the district court, the circuit court is the proper court in which an appeal lies from a final judgment. See §§ 12-12-70 and 12-12-71, Ala.Code 1975. An appellate court, such as the Alabama Supreme Court, the Alabama Court of Criminal Appeals, or this court, may *167hear an appeal taken directly from the district court only in two limited circumstances: “(1) An adequate record or stipulation of facts is available and the right to a jury trial is waived by all parties entitled thereto; or (2) The parties stipulate that only questions of law are involved and the district court certifies the questions.” Ala. Code 1975, § 12-12-72. Neither condition has been fulfilled in this case; thus, for that additional reason, I agree that Olson’s appeal is due to be dismissed.
THOMAS, J., concurs.